         Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 1 of 33



                                        UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION
ROYCE BALLARD                                                    §
                                                                 §
v.                                                               §        CIVIL ACTION NO. 4:19-cv-00865
                                                                 §
CARRINGTON MORTGAGE                                              §
SERVICES, LLC, et al.                                            §

                                      DEFENDANTS' DISMISSAL MOTION
                                               I.      ARGUMENT SUMMARY
           After twice abusing the bankruptcy process to avoid foreclosure, Mr. Ballard now sues to

 prevent a third foreclosure sale. He fails to allege any facts specific to himself, his property, the

 loan, or defendants. He asserts general, meritless allegations and claims to obscure his default

 and avoid the consequences of non-payment. His claims fail because (1) they base on rejected

 legal theories, (2) he lacks standing, and (3) the deed of trust, assignment, and lien are valid.

                                            II.      FACTUAL ALLEGATIONS
 A. Mr. Ballard obtains a loan and grants a lien against the property.

           Mr. Ballard executed a note and deed of trust promising to repay a $275,793 loan and

 granting a lien against 22014 Rustic Canyon Lane, Richmond, Texas 77469 to secure repayment

 of the loan. (EX. 1, deed of trust.) Mortgage Electronic Registration Systems, Inc. (MERS) was

 the beneficiary and nominee of the deed of trust for Southwest Funding, L.P. and its assigns.

 (Id.) MERS assigned the deed of trust to Bank of America, N.A. (BANA) in December 2016.

 (EX. 2, assignment.) BANA is the current beneficiary, and Carrington Mortgage Services, LLC

 (Carrington) services the loan. (Id; EX. 3, notice of sale.)

 B. Mr. Ballard files bankruptcy twice to stop foreclosure.

           BANA scheduled a foreclosure sale for July 3, 2018. (EX. 4, notice of sale.) The day of

 the sale, Mr. Ballard filed chapter 13 bankruptcy. (See In re: Royce Wesley Ballard, No. 18-


 DEFENDANTS' DISMISSAL MOTION                                                                    Page 1 of 10
 Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 2 of 33



33728 (Bankr. S.D. Tex. July 19, 2018)). The court dismissed his bankruptcy two weeks later

after he failed to file schedules, list of creditors and other required documents. (Id.)

          Carrington, as BANA's servicer, re-noticed a foreclosure sale for November 6, 2018.

(EX. 5, notice of sale.) Mr. Ballard filed bankruptcy one day before the sale. (See In re: Royce

Wesley Ballard, No. 18-36177 (Bankr. S.D. Tex. November 21, 2018)). Again, he failed to file

required documents, and the court dismissed his case two weeks later. (See id.)

C. Mr. Ballard sues to stop foreclosure.

          On March 1, 2019, Mr. Ballard sued defendants to stop a March 5 foreclosure sale. (Doc.

1-2 at ¶ 1.) The court issued a temporary restraining order, and the sale did not occur. (Doc. 1-

3.) Defendants answered and removed. (Docs. 1, 1-5.)

          Mr. Ballard asserts claims for: (1) violation of Texas's fraudulent lien statute, Tex. Civ.

Prac. & Rem. Code §§ 12.001, et seq., (2) suit to remove cloud and quiet title, and (3)

declaratory judgment (Doc. 1-2 at ¶¶ 20-43.)                             He bases his claims on two grounds: (1)

defendants lack standing to foreclose because the chain of title from the original lender is broken

due to an invalid and void assignment, and (2) Carrington did not provide proper notice of

default, acceleration and sale. (Id. at ¶¶ 3-4.) As to the first ground, he alleges (1) MERS did

not have the authority to transfer a deed of trust, (2) MERS did not hold the note so it could not

have transferred the deed of trust, and (3) MERS failed to identify in the assignment the party it

was acting on behalf of. (Id. at ¶¶ 15-19.)

                                      III.       ARGUMENT & AUTHORITIES
A. Legal standard.

          The standard for deciding a motion under rule 12(c) is the same as for deciding one under

rule 12(b)(6). See Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305,

313 n. 8 (5th Cir. 2002). Rule 12(b)(6) authorizes the dismissal of a complaint failing "to state a


DEFENDANTS' DISMISSAL MOTION                                                                       Page 2 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 3 of 33



claim upon which relief can be granted." In deciding a motion to dismiss, a court accepts all

well-pleaded facts as true and views them in the light most favorable to the claimant. Reliable

Consultants, Inc. v. Earle, 517 F.3d 738, 742 (5th Cir. 2008). "Conclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice to prevent a motion to dismiss."

Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002).

          When deciding a motion to dismiss, a court may consider any documents incorporated in

the pleading and matters of which it can take judicial notice. Lovelace v. Software Spectrum

Inc., 78 F.3d 1015, 1017-18 (5th Cir. 1996). "Documents that a defendant attaches to a motion

to dismiss are considered part of the pleadings if they are referred to in the plaintiff's complaint

and are central to her claim." Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-90 (5th

Cir. 2000). "[A] court may permissibly refer to matters of public record." Cinel v. Connick, 15

F.3d 1338, 1343 n.6 (5th Cir. 1994).

B. The underlying premises of Mr. Ballard's claims fail.

          Mr. Ballard's lawsuit bases on his mistaken beliefs (1) the note and deed are inseparable

(i.e. split-the-note theory) and (2) MERS lacked the authority to assign the deed of trust. (Doc.

1-2 at ¶¶ 15-19.) Texas state and federal courts have soundly rejected these arguments. See e.g.,

Martins v. BAC Home Loans Servicing, LP, 722 F.3d 249, 255 (5th Cir. 2013) ("The 'split-the-

note' theory is therefore inapplicable under Texas law where the foreclosing party is a mortgage

servicer and the mortgage has been properly assigned. The party to foreclose need not possess

the note itself."); Kramer v. Fannie Mae, 540 Fed. Appx. 319, 320 (5th Cir. 2013) (terms of the

deed of trust are clear, giving MERS the power to foreclose or assign its foreclosure power).

C. Mr. Ballard's fraudulent lien claim fails because assignments are not liens.

          Mr. Ballard alleges the assignment is fraudulent. (Doc. 1-2 at ¶¶ 39-43.) To establish his

fraudulent lien claim he must establish defendants: (1) made, presented, or used a document with

DEFENDANTS' DISMISSAL MOTION                                                        Page 3 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 4 of 33



knowledge that it was a fraudulent lien or claim against real or personal property or an interest in

real or personal property, (2) intended the document be given legal effect, and (3) intended to

cause him physical injury, financial injury, or mental anguish. TEX. CIV. PRAC. & REM. CODE §

12.002(a). This claim fails because Mr. Ballard lacks standing to challenge the assignment,

assignments are not liens under the statute, and the assignment is not fraudulent.

          Mr. Ballard lacks standing because he was not a party to the assignment.                     (EX. 2,

assignment.) "Plaintiffs lack standing to allege a fraudulent lien claim based on the Assignment

between MERS and BOA because plaintiffs were not parties to the Assignment." Marsh v.

JPMorgan Chase Bank, N.A., 888 F. Supp. 2d 805, 811 (W.D. Tex. 2012) (citing Swannie v.

Bank of New York, Mellon, No. 4:11–CV–338–Y, 2012 WL 2942242, at *2 (N.D. Tex. Jul. 19,

2012) (mortgagor lacked standing to assert fraudulent lien claim challenging an assignment

because he was not a party to that assignment)).

          Even if Mr. Ballard had standing, a mortgage assignment is not a "lien," under the

fraudulent lien statute because it does not purport to create a lien or claim against property, but

merely purports to transfer an existing lien. Id. at 813. "[I]n order to state a fraudulent lien

claim under Section 12.002, a party must allege the challenged instrument purported to create a

lien or claim against property."                   Id. (internal quotations omitted). Because an assignment

purports to transfer an existing deed of trust from one entity to another and does not purport to

create a lien or claim, it does not constitute a lien under Section 12.002(a). Id.

          The assignment is not fraudulent. The deed of trust explicitly designates MERS as a

beneficiary, and Mr. Ballard agreed to the terms of the deed of trust. (EX. 1, deed of trust.)

"Chapter 51 [of the Texas property code] grants MERS authority to act as a beneficiary of [deeds

of trust] by including book-entry systems in Chapter 51's definition of 'mortgagees' capable of



DEFENDANTS' DISMISSAL MOTION                                                                 Page 4 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 5 of 33



initiating foreclosure. As a beneficiary, MERS ha[s] the right to assign the [deed of trust]."

Ferguson v. Bank of New York Mellon Corp., 802 F.3d 777, 781 (5th Cir. 2015). It is immaterial

whether MERS had any interest in the note or debt because Texas law treats a deed of trust and a

note as separate instruments. Id.

D. Mr. Ballard cannot quiet title in his favor.

          Mr. Ballard seeks a declaratory judgment quieting title of all defendants and voiding all

documents indicating any defendant's interest in the property pursuant to the deed of trust,

assignment and appointment of substitute trustee. (Id. at ¶ 37.) To quiet title, Mr. Ballard must

show: (1) an interest in a property, (2) defendant's claim affects title to the property, and (3) the

claim, although facially valid, is invalid or unenforceable. U.S. Nat'l Bank Assoc. v. Johnson,

No. 01-10-00837-CV, 2011 WL 6938507 at *3 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

          Mr. Ballard's quiet title claim fails against MERS and Carrington because it must be

made against a party who claims right to title or ownership of the property. See Townsend v.

Barrett Daffin Frappier Turner & Engel, LLP, No. 09-12-00564-CV, 2013 WL 5874607, at *8

(Tex. App.—Beaumont Oct. 31, 2013, pet. denied). BANA is the only entity claiming a lien on

the property. (EX. 1, deed of trust; EX. 2, assignment.)

          Mr. Ballard's claim fails against BANA because he cannot prove its lien is invalid or

unenforceable. Mr. Ballard admits the property is encumbered by the deed of trust. (See doc. 1-

2 at ¶ 13). He gives no reason why the deed of trust is void and does not allege he has satisfied

the debt. (See generally doc. 1-2.) His argument the assignment is void is meritless as explained

above. These allegations (or lack thereof) are insufficient to support a quiet title claim. Cf.

Morlock, LLC v. JP Morgan Chase Bank, N.A., No. 12-20623, 2013 WL 2422778, *2 (5th. Cir.

Jun. 4, 2013) (no quiet title claim where plaintiff did not challenge the deed of trust's validity or

allege superior title).

DEFENDANTS' DISMISSAL MOTION                                                         Page 5 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 6 of 33



          Mr. Ballard's vague reference to the appointment of substitute trustee is insufficient to

support his quiet title claim. The deed of trust gives BANA the power to appoint a substitute

trustee. (EX. 1 at ¶ 20, deed of trust;                 EX.   2, assignment.) Mr. Ballard's allegation goes to the

perceived weakness of BANA's title, not the strength of his title, and is inadequate to support his

quiet title claim. See Ermisch v. HSBC Bank, N.A., No. A-13-CV-851 LY, 2015 WL 12862878,

at *5 (W.D. Tex. Feb. 9, 2015) (plaintiff in suit to quiet title must rely on strength of his own

title, not on the alleged weakness of defendant's).

E. Mr. Ballard's declaratory judgment request is improper.

          Mr. Ballard seeks a declaration:

          "the power of sale contained in the Deed of Trust has no force and effect at this
          time as to any Defendant because Defendants' actions in the processing, handling
          and any foreclosure of its loan involved fraudulent, false, deceptive and
          misleading practices including, but not limited to, violations of Texas laws meant
          to protect the property records and property owner's/mortgage borrowers."

(Doc. 1-2 at ¶ 26.) He makes several arguments purporting to support his claim, including: (1)

defendants "falsely and fraudulently prepared documents" (id. at ¶ 25) and made, presented, or

used the assignment knowing it was a fraudulent lien (id. at ¶ 28), (2) defendants do not have a

valid monetary interest in the note as a real party in interest (id.), (3) defendants failed to perfect

any security interest in the property (id. at ¶ 27), and (4) defendants did not send notice of

default, acceleration or sale (id. at ¶¶ 20-24). Mr. Ballard's request for declaratory relief is

redundant of his other claims and fails for the same reasons.

          1. Mr. Ballard's declaratory request is redundant.

          Mr. Ballard's declaratory judgment action was converted to one brought under the federal

declaratory judgment act when BANA removed. See e.g., Redwood Resort Props., LLC v.

Holmes Co., 2007 WL 1266060, at *4 (N.D. Tex. Apr. 30, 2007) ("When a declaratory judgment

action filed in state court is removed to federal court, that action is in effect converted into one

DEFENDANTS' DISMISSAL MOTION                                                                       Page 6 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 7 of 33



brought under the federal Declaratory Judgment Act, 28 USC §§ 2201, 2202") (citing i2 Techs.

US, Inc. v. Lanell, 2002 WL 1461929, at *7 n. 5 (N.D. Tex. Jul. 2, 2002)). The declaratory

judgment act does not create an independent cause of action. See e.g., Aetna Life Ins. Co. v.

Haworth, 300 U.S. 227, 240 (1937). It provides a form of relief. Id.

          A court should not exercise discretion to grant declaratory relief redundant of pending

claims. Wigginton v. Bank of N.Y. Mellon, No. 3:10-CV-2128-G, 2011 WL 2669071, at *5

(N.D. Tex. July 7, 2011) (citing Landscape Design and Constr., Inc. v. Transport

Leasing/Contract, Inc., 2002 WL 257573, *10 (N.D. Tex. Feb. 19, 2002) (dismissing declaratory

judgment action that sought resolution of claims already the basis of suit). The declaratory relief

Mr. Ballard seeks is redundant of his quiet title and fraudulent lien claims.

          2. The assignment is not fraudulent and BANA can foreclose as mortgagee.

          As explained above, the assignment is not fraudulent. MERS as a beneficiary had the

right to assign the deed of trust. Ferguson, 802 F.3d at 781. It is immaterial whether MERS or

BANA had any interest in the note or debt because Texas law treats a deed of trust and a note as

separate instruments. Id. BANA as the last mortgagee of record, has standing to foreclose,

either directly or through a mortgage servicer. TEX. PROP. CODE § 51.0025.

          3. Mr. Ballard admits the deed of trust and assignment were perfected.

          Mr. Ballard's allegation defendants failed to perfect any security interest in the property is

wrong. A security interest is perfected when the mortgage, deed of trust, or security instrument

creating the interest is properly recorded with the county records. See TEX. PROP. CODE chs. 11-

13. Mr. Ballard admits the deed of trust and assignment were "filed in the Fort Bend County

Property Records[.]" (Doc. 1-2 at ¶¶ 13-14; see also EX. 1, deed of trust; EX. 2, assignment.)




DEFENDANTS' DISMISSAL MOTION                                                            Page 7 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 8 of 33



          4. There is no private right of action for violations of the Texas property code.

          To the extent Mr. Ballard alleges pre-foreclosure notices were not properly sent, there is

no private right of action for violations of Texas property code, chapter 51. See Witkowski v.

Brian, Fooshee & Yonge Props., 181 S.W.3d 824, 831 (Tex. App.—Austin 2005, no pet.) (a

plaintiff does not have rights of action merely because a defendant violated a statute; the statute

must expressly provide for a private right of action).

          Any Texas property code violation is more properly asserted as a "defect in a foreclosure

sale" element to a claim for wrongful foreclosure. See Palomino v. Wells Fargo Bank, N.A., No.

6:15-CV-00375, 2017 WL 989300, at *3 (E.D. Tex. Feb. 17, 2017) ("courts have construed

claims for violations of Section 51.002 as claims for wrongful foreclosure . . . This Court will do

the same") (citing Carey v. Fargo, No. CV H-15-1666, 2016 WL 4246997, at *3 (S.D. Tex. Aug.

11, 2016)), report and recommendation adopted, 2017 WL 978930 (E.D. Tex. Mar. 14, 2017).

But, Mr. Ballard has not, and cannot assert, a claim for wrongful foreclosure because there has

been no sale. Marsh, 760 F. Supp. 2d at 708 ("A claim for wrongful foreclosure requires that the

property in question be sold at a foreclosure sale.") It is undisputed a temporary restraining order

enjoined the sale, and it did not occur. (Doc. 1-3.)

F. Mr. Ballard is not entitled to injunctive relief.

          Because Mr. Ballard fails to plead a viable cause of action, his request for injunctive

relief must also be dismissed. Cook v. Wells Fargo Bank, N.A., No. 3:10-CV-0592-D, 2010 WL

2772445, at *4 (N.D. Tex. July 12, 2010) (citing Butnaru v. Ford Motor Co., 84 S.W.3d 198,

204 (Tex. 2002) (injunctive relief requires the plaintiff first plead a viable underlying cause of

action)); see also VRC LLC v. City of Dallas, 460 F.3d 607, 611 (5th Cir. 2006) (plaintiff seeking

a permanent injunction must establish, among other things, success on the merits of his claim).



DEFENDANTS' DISMISSAL MOTION                                                         Page 8 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
        Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 9 of 33



                                                    IV.       CONCLUSION
          All of Mr. Ballard's claims fail because the deed of trust and assignment are valid and

enforceable. He also lacks standing to assert his fraudulent lien claim, and has no private right to

enforce alleged violations of the Texas property code. This suit is simply another foreclosure

stall tactic, and this court should dismiss it with prejudice.

Date: April 10, 2019                                                      Respectfully submitted,

                                                                                  /s/ Andrew D. Thomas
                                                                          Andrew D. Thomas, SBN: 24060714
                                                                          Attorney-in-Charge
                                                                          andrew.thomas@akerman.com
                                                                          C. Charles Townsend, SBN: 24028053
                                                                          charles.townsend@akerman.com
                                                                          AKERMAN LLP
                                                                          2001 Ross Avenue, Suite 3600
                                                                          Dallas, Texas 75201
                                                                          Telephone: 214.720.4300
                                                                          Facsimile: 214.981.9339

                                                                          Monica Summers, SBN: 24083594
                                                                          monica.summers@akerman.com
                                                                          AKERMAN LLP
                                                                          112 East Pecan Street, Suite 2750
                                                                          San Antonio, Texas 78205
                                                                          Telephone: 210.582.0220
                                                                          Facsimile: 210.582.0231

                                                                          ATTORNEYS FOR DEFENDANTS




DEFENDANTS' DISMISSAL MOTION                                                                          Page 9 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
       Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 10 of 33



                                             CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, a true and correct copy of the foregoing was
served as follows:

VIA CM/ECF:
Rhonda S. Ross
121 East 12th Street #6
Houston, Texas 77008
rhonda@rhondarossattorney.com
Attorney for Royce Ballard


                                                                                /s/ Monica Summers
                                                                          Monica Summers




DEFENDANTS' DISMISSAL MOTION                                                                         Page 10 of 10
Civil Action No. 4:19-cv-00865; Ballard v. Carrington Mortgage Services, LLC
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 11 of 33




              EXHIBIT 1
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 12 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 13 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 14 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 15 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 16 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 17 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 18 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 19 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 20 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 21 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 22 of 33




              EXHIBIT 2
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 23 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 24 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 25 of 33




              EXHIBIT 3
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 26 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 27 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 28 of 33




              EXHIBIT 4
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 29 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 30 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 31 of 33




              EXHIBIT 5
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 32 of 33
Case 4:19-cv-00865 Document 9 Filed on 04/10/19 in TXSD Page 33 of 33
